DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (CN 106746056 A) as submitted on Applicant's Information Disclosure Statement on 10 January 2022, using translation.
In regards to claim(s) 1 and 12, Jiang discloses an electrolysis device (Fig. 1) comprising a housing (12) comprising a container (cup body 1) configure to contain a liquid (Fig. 1), the container having an open end (cup cover 2 detachable sealing connection;  middle of p. 3), a power source (power supply circuit; abstract), a plurality of electrodes disposed in the container (abstract), and an orientation switch (22, 23; “the liner is provided with a horizontal electronic gravity sensor and a vertical electronic gravity sensor and the electrolytic electrode extends in a horizontal electronic gravity sensor to sense the cup when placed horizontally triggering vertical electronic gravity sensor power supply circuit is closed, vertical electrified electronic gravity sensor senses the cup body when vertically putting the trigger electrodes for electrolysis.” ) electrically coupled to power source, coupled to the housing and oriented to close when vertical. Jiang further discloses a control circuit electrically coupled to the power source, the electrodes and the orientation switch when the electrodes pass an electric current above a predetermined threshold and in an upright position in that Jiang discloses a “current sensor 8 detecting whether there is water cup body and guarantee the normal operation of the hydrogen-rich water.” (p. 4).  The control circuit is necessarily present since Jiang discloses operation control by the horizontal and vertical sensors and the current senor.  Even though Jiang does not explicitly disclose a specific predetermined value for operation, such a value is necessarily present in order for the current sensor 8 to guarantee normal operation (below a specific value it would shut off power).
In regards to claim(s) 2, Jiang discloses that the housing comprises an enclosure with the power source, orientation switch and control circuit located therein (see bottom of Fig. 1).
In regards to claim(s) 3 and 6, Jiang discloses operation with a precursor solution (purified water; adding electrolyte, p. 2), purified water necessarily having a pH of 7.0.
In regards to claim(s) 7, Jiang discloses a time delay switch (24; claim 2) and therefore discloses operation for a predetermined period of time.
In regards to claim(s) 8, Jiang does not explicitly disclose a minute of operation, but the manner in which an apparatus is operated does not distinguish structurally over a prior art apparatus.  See MPEP 2114 (II).  In the instant case, the time delay switch in necessarily selectable to a predetermined time.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Jeon (US 20190360109 A1).
In regards to claim(s) 9, Jiang does not explicitly disclose an LED coupled to the housing and positioned to be externally visible and configured to illuminate during operation.
Jeon pertains to hydrogen water (abstract) and is therefore in the same field of endeavor as Jiang.  Jeon discloses an LED coupled to the housing and positioned to be externally visible and configured to illuminate during operation (claim 5).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Jiang with Jeon’s LED because Jeon teaches that such easily informed to the outside (Jeon, claim 5).


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-21 and 24-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 4, prior art does not explicitly disclose the instantly claimed electrolysis device wherein the precursor solution is sodium chloride.  Jiang is the closest prior art but discloses producing hydrogen water which has a different purpose (“providing a great health assurance and convenience for life of people.” – Jiang) than hypochlorite and thus is in a different field of endeavor.  In regards to claim(s) 13, prior art does not explicitly disclose the instantly claimed electrolysis device wherein a second container is configured to contain a precursor solution, the housing of the electrolysis device comprising a first threaded coupling, and an opening of the second container comprises a second threaded coupling.  While Jiang discloses a cap with threaded couplings, the cap is not configured to contain a precursor solution.  In regards to claim(s) 25, prior art does not explicitly disclose, teach or suggest a system for delivering oral care solution comprising a bottle comprising a first container; a second container positioned above the first container and a tube fluidically coupling the containers, the second container having an open end; a cap comprising an electrolysis circuit and a housing, the housing comprising an electrolysis circuit, the circuit comprising a power source, a plurality of electrodes, a pressure switch positioned to be switched in a closed position when the cap is coupled to the second container; and a control circuit to power the electrodes when the electrodes pass an electric current above a predetermined current threshold and the pressure switch is closed.  WO 2016157570 A1 discloses a pressure switch (61; Fig. 4), but it is not located to be engaged when the electrolysis cap is coupled to a second container.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794